Merwin, J.
The question in this case is whether John Hitchcolk, under the will of his wife, became the absolute owner of her personal estate, or was vested with the power to dispose of it by his will. If there was such a power, *251his will was in form sufficient to operate as an execution of it, and pass the-title to the residuary legatees therein named. Hutton v. Benkard, 92 N. Y. 295. Mrs. Hitehcolk, by the second clause of her will, gave to her husband all her personal property, wishing him to do with it as he should think best during his life-time. By the third clause she gave to her daughter, then Mrs. Churchill, $8,000, to be paid her out of her real and personal estate, at the death of her husband, provided there was that amount in her husband’s hands at his decease. By the fourth clause she wishes it to be distinctly understood that her husband might use so much of her real and personal estate as he might wish to during his life-time, and that at his death whatever then remained in his hands, to the extent of $8,000, should be paid to her daughter. In Greyston v. Clark, 41 Hun, 125, by the will there under consideration, the testator in the first clause gave and devised all his real and personal property to his wife absolutely, to have and to hold for her own use and benefit forever, and with full power and authority to sell or mortgage as she thought proper. In the second clause the testator provided that, on the death of his wife, “ whatever property she may die seised of that belonged to me, and remains in her by virtue of this will, shall be divided” among others named. It was held that the widow had no power to dispose of any portion of her husband’s estate by her will, and that so much thereof as remained in her hands undisposed of at the time of her death passed under her husband’s will to the other parties. In Wells v. Seeley, 47 Hun, 109, the testator gave all the rest and residue of his estate to his wife, “to be held and used by her as she shall see fit and proper during the full term of her life, and at her death, if any part of my said estate shall remain unexpended, then, and in that case, I give and bequeath such remaining portion” to other parties. It was held that the widow had a life-estate in the residue, with the power to use such portion thereof as she should deem proper for her support during her life, and that the provision as to the remainder, if any remained unexpended, was valid. In Re Cager, 111 N. Y. 343, 18 N. E. Rep. 866, (recently decided by the court of appeals,) the testator gave all his estate, after the payment of debts, to his wife, “to be used and enjoyed, and at her disposal, during the term of her natural life,” and what might remain at her decease he gave to other parties. It was held that, while the widow had the power to dispose of the corpus of the .estate, such power was not absolute and unconditional, but was limited by the language devising the property for her use and enjoyment during her life, and did not give her the power of disposing of it by will. These cases seem quite analogous to the present. Here there is a gift of the personal estate to the husband, to do with it as he shall think best during his life-time, with power to use so much as he may wish during his life, and at his death whatever then remains in his hands, to the extent of $8,000, is given over to the daughter. The will operates in express terms on whatever is in the hands of the husband at his decease. That necessarily carries with it the idea that the husband by will cannot affect it. The intent on that subject seems very clear. The testatrix evidently contemplated that something would be left at her husband’s death, but that there might not be $8,000. Mo provision is made for any excess over that amount. The inference is quite strong that none was contemplated. Many cases, earlier than those above referred to, have been cited, some of which are not entirely harmonious. It does not seem necessary to consider them here. The Cager Case contains the latest expression of the views of the court of appeals, and that and the Greyston Case are quite in point here. I am therefore of the opinion that the will of John Hitehcolk did not operate upon the balance of Phebe Hitchcolk’s estate remaining at his death, but that such balance is properly applicable on the $8,000 legacy. The decree of the surrogate in that respect is therefore correct.
It is further claimed by the appellant that the surrogate had no right to construe the will as to the real property, and that he erroneously assumed to *252•do so in deciding that whatever remained unused and unexpended of the property of said deceased, to the amount of $8,000, passed on the death of said •John Hitchcolk to Frances A. French. The construction of the will was necessary to determine the questions arising on the accounting, and in such a •case jurisdiction to construe a will attaches as incident to that proceeding. Purdy v. Hayt, 92 N. Y. 450. The real and personal were mingled in the provisions to be construed. In order to determine the status of the personal, .it was necessary to consider and pass upon the provisions referring to both real and personal. The real estate was not in question before the surrogate, and there is no specific adjudication about it. The decree affects only the personal estate, and whatever determination is made by the surrogate upon the question of construction relates very evidently in its effect only to the subject-matter then before the surrogate. The surrogate in this regard did not exceed his jurisdiction. It follows the decree appealed from should be affirmed, with •costs. All concur.